Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities: 
In claim 16: line 2, “an at least one anonymizer should be “at least one anonymizer”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 2, 5 and 14 lack antecedent basis 
Claim 2 recites the limitation:
“the time stamp” in line 2
“the given received signal” in line 4
Claim 3 recites the limitation:
“the network of data collection agents” in line 1
Claim 5 recites the limitation:
“the agent monitoring” in line 1
Claim 14 recites the limitation:
 	“each providing security to a different railway” in line 2
There are (is) insufficient antecedent basis for this limitation in the claim.

Claim 1 recites “the plurality of data collection agents which may be used to identify the cyber security system or the railway for which the system provides security”. The word “may be” renders the claim indefinite because it is not clear whether the limitation after “may be” is part of the claim. The limitation after “may be” is suggested, not positively asserted. Furthermore, the word “or” presents inconsistent or incoherent link between “the cyber security system” and “the railway for which the system provides security”. It should be linked with “and” instead of “or”. The following amendment overcomes the lack of incoherent and ambiguous word or terms:
 “the plurality of data collection agents which are used to identify the cyber security system of the railway for which the system provides security”.
Claims 12, 13, 17 and 18 use the pronoun “it” in “it receives” and “it generates” rendering the claims ambiguous and indefinite.  Referring items or entities by noun instead overcomes the issues rendered by using the pronoun “it”.
Claim 12 recites “identify temporal anomalies in operation of infrastructure and/or onboard devices that might be indicative of a cyber-attack”.
Claim 12 recites use of “and/or” (indicated in bold emphasis) as linking terms in an ambiguous way. It is not clear whether the applicant intended to combine two elements together as a combination or whether the applicant intended to choose or select an element or combination of elements from the set of identified elements in an alternative way. It is not clear which part to consider from “infrastructure” and/or “onboard devices” as presented in the claim to appraise boundary and scope of the claimed limitation because, the recited limitation is linked ambiguously with “and/or” and effectively rendering claim 12 indefinite. Furthermore, claim 12 failed to positively assert the indication of a cyber-attack by suggesting it might be, and in the term “might be” rendering claim 12 indefinite and ambiguous. 
Dependent claims 2-21 are also rejected for failing to overcome the above identified deficiencies in their respective parent claims and therefore dependent claims 2-21 rejected being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Allowable Subject Matter
After consideration of the applicant’s correspondence filed on December 22, 2019, through examination of the claims 1-21 and search, the prior arts of record cited in PTO-892, either taken alone or in combination neither anticipates nor renders obvious the subject matter of claims 1 and 14 when taken together and claims 1 and 14 would be allowable provided that all the above outstanding rejections and objection are overcome.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.
Weber (US 20140229040 A1) provides railway safety critical systems for overall design by replacing proprietary design safety critical system control system hardware and operating system software with more readily available non-proprietary commercial products. The system further provides streamline safety critical system control system procurement costs and validation timelines, as well as increase the number of qualified vendors by simplifying and aggregating validation procedures.
Venkatraman (US 20150009331 A1) provides systems for real time rail disaster vulnerability assessment and rescue guidance using multi-layered video computational analytics. The system further provides an intelligent and effective system for predicting and preempting a disaster by making real time assessment of a potential disaster. In case the disaster takes place, the system ensures minimal damage to the train as well as occupants inside the train and outside the train by using by application of a suitable onboard rescue and recovery system based on the disaster vulnerability profile of the passengers inside the train and reduces the damage caused by taking timely and suitable measures.
Puttagunta (US 20160221592 A1) provides a hardware component mounted on railroad or other vehicles, a remote database, and analysis components to process data collected regarding information about a transportation system, including moving and stationary vehicles, infrastructure, and transit pathway (e.g. rail or road) condition. The system can accurately estimate the precise position of the vehicle traveling down the transit pathway, such as by comparing the location of objects detected in the vehicle's on-board sensors relative to the known location of objects. The Hardware: informs the movement of vehicles for safety, including: in railroad applications, identifying the track upon which they are traveling, obstructions, health of track and rail system, among other features; and in automotive applications, the lane upon which the vehicle is traveling, the texture and health of the road, the identification of assets in the vicinity, amongst other features.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W KIM can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/Primary Examiner, Art Unit 2494